EXHIBIT 10.1

 

MOMENTA PHARMACEUTICALS, INC.
2013 INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE

 

Momenta Pharmaceuticals, Inc., a Delaware corporation, (the “Company”), pursuant
to its 2013 Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“You” or “Participant”), an option to
purchase the number of shares of Common Stock (“Stock”) set forth below (the
“Option”).  The Option is subject to the terms and conditions set forth in this
Stock Option Grant Notice (the “Grant Notice”) and the Stock Option Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in the Grant Notice and
the Agreement.

 

Participant:

 

 

 

Grant Date:

 

 

 

Exercise Price per Share:

$

 

 

Total Exercise Price:

$

 

 

Total Number of Shares Subject to the Option:

shares

 

 

Expiration Date:

 

 

 

Vesting Schedule:

[To be specified in individual agreements]

 

 

Type of Option:

o Incentive Stock Option

o Non-Qualified Stock Option

 

By your acceptance of this Option, You agree to be bound by the terms and
conditions of the Plan, the Agreement and the Grant Notice.  You acknowledge
that You have reviewed the Agreement, the Plan and the Grant Notice in their
entirety and fully understand all provisions of the Grant Notice, the Agreement
and the Plan.  Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Grant Notice or the Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

 

STOCK OPTION AGREEMENT

 

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
shares of Stock set forth in the Grant Notice.

 

ARTICLE 1.

 

GENERAL

 

1.1          Defined Terms.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.

 

1.2          Incorporation of Terms of Plan.  The Option is subject to the terms
and conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

 

ARTICLE 2.

 

GRANT OF OPTION

 

2.1          Grant of Option.  In consideration of Participant’s past and/or
continued employment with or service to the Company or a Subsidiary and for
other good and valuable consideration, effective as of the grant date set forth
in the Grant Notice (the “Grant Date”), the Company has granted to Participant
the Option to purchase any part or all of an aggregate of the number of shares
of Stock set forth in the Grant Notice, upon the terms and conditions set forth
in the Grant Notice, the Plan and this Agreement, subject to adjustments as
provided in Section 14.2 of the Plan.

 

2.2          Exercise Price.  The exercise price per share of the shares of
Stock subject to the Option (the “Exercise Price”) shall be as set forth in the
Grant Notice.

 

2.3          Consideration to the Company.  In consideration of the grant of the
Option by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan, the Grant
Notice or this Agreement shall confer upon Participant any right to continue in
the employ or service of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

 

ARTICLE 3.

 

PERIOD OF EXERCISABILITY

 

3.1          Commencement of Exercisability.

 

(a)           Subject to Sections 3.2, 3.3, 5.9 and 5.14 hereof, the Option
shall become vested and exercisable in such amounts and at such times as are set
forth in the Grant Notice.

 

--------------------------------------------------------------------------------


 

(b)           No portion of the Option which has not become vested and
exercisable at the date of Participant’s Termination of Service shall thereafter
become vested and exercisable, except as may be otherwise provided by the
Administrator or as set forth in a written agreement between the Company and
Participant.

 

3.2          Duration of Exercisability.  The installments provided for in the
vesting schedule set forth in the Grant Notice are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth in the Grant Notice shall remain vested and exercisable until
it becomes unexercisable under Section 3.3 hereof.

 

3.3          Expiration of Option.  The Option may not be exercised to any
extent by anyone after the first to occur of the following events:

 

(a)           The expiration date set forth in the Grant Notice;

 

(b)           In the event Participant violates the non-competition or
confidentiality provisions of any employment contract, confidentiality or
non-disclosure agreement, or any other similar agreement between the Company or
any of its Subsidiaries, on the one hand, and Participant, on the other,
immediately upon delivery by the Company or its Subsidiary of written notice to
the Participant describing such violation;

 

(c)           Except as the Administrator may otherwise approve, in the event of
Participant’s Termination of Service other than for Cause or by reason of
Participant’s death or Disability, the expiration of three (3) months from the
date of Participant’s Termination of Service;

 

(d)           Except as the Administrator may otherwise approve, the expiration
of one (1) year from the date of Participant’s Termination of Service by reason
of Participant’s death or disability; or

 

(e)           Except as the Administrator may otherwise approve, upon
Participant’s Termination of Service for Cause.

 

As used in this Agreement, “Cause” shall mean (a) the Board’s determination that
Participant failed to substantially perform Participant’s duties (other than any
such failure resulting from Participant’s Disability); (b) the Board’s
determination that Participant failed to carry out, or comply with any lawful
and reasonable directive of the Board or Participant’s immediate supervisor;
(c) Participant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony, indictable offense or
crime involving moral turpitude; (d) Participant’s unlawful use (including being
under the influence) or possession of illegal drugs on the premises of the
Company or any of its Subsidiaries or while performing Participant’s duties and
responsibilities; or (e) Participant’s commission of an act of fraud,
embezzlement, misappropriation, misconduct, or breach of fiduciary duty against
the Company of any of its Subsidiaries; provided that Participant shall be
considered to have been discharged for Cause if the Board determines, within 30
days after Participant’s resignation, that discharge for cause was warranted. 
Notwithstanding the foregoing, if Participant is a party to a written employment
or consulting agreement with the Company (or its Subsidiary) in which the term
“cause” is defined, then “Cause” shall be as such term is defined in the
applicable written employment or consulting agreement.

 

3.4          Tax Withholding.  Notwithstanding any other provision of this
Agreement:

 

(a)           The Company and its Subsidiaries have the authority to deduct or
withhold, or require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy applicable federal, state, local and
foreign taxes (including the employee portion of any FICA obligation)

 

A-2

--------------------------------------------------------------------------------


 

required by law to be withheld with respect to any taxable event arising
pursuant to this Agreement.  The Company and its Subsidiaries may withhold or
Participant may make such payment in one or more of the forms specified below:

 

(i)            by cash or check made payable to the Company or the Subsidiary
with respect to which the withholding obligation arises;

 

(ii)           by the deduction of such amount from other compensation payable
to Participant;

 

(iii)          with respect to any withholding taxes arising in connection with
the exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a net number of shares of Stock issuable upon the
exercise of the Option having a then current Fair Market Value not exceeding the
amount necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

 

(iv)          with respect to any withholding taxes arising in connection with
the exercise of the Option, with the consent of the Administrator, by tendering
to the Company shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

 

(v)           with respect to any withholding taxes arising in connection with
the exercise of the Option, through the delivery of a notice that Participant
has placed a market sell order with a broker acceptable to the Company with
respect to shares of Stock then issuable upon exercise of the Option, and that
the broker has been directed to pay a sufficient portion of the net proceeds of
the sale to the Company or the Subsidiary with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the Company or the applicable
Subsidiary at such time as may be required by the Administrator, but in any
event not later than the settlement of such sale; or

 

(vi)          in any combination of the foregoing.

 

(b)           With respect to any withholding taxes arising in connection with
the Option, in the event Participant fails to provide timely payment of all sums
required pursuant to Section 3.4(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 3.4(a)(ii) or Section 3.4(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. 
The Company shall not be obligated to deliver any certificate representing
shares of Stock issuable with respect to the exercise of the Option to
Participant or his or her legal representative unless and until Participant or
his or her legal representative shall have paid or otherwise satisfied in full
the amount of all federal, state, local and foreign taxes applicable with
respect to the taxable income of Participant resulting from the exercise of the
Option or any other taxable event related to the Option.

 

(c)           In the event any tax withholding obligation arising in connection
with the Option will be satisfied under Section 3.4(a)(iii) above, then the
Company may elect to instruct any brokerage firm determined acceptable to the
Company for such purpose to sell on Participant’s behalf a whole number of
shares from those shares of Stock that are issuable upon exercise of the Option
as the Company determines to be appropriate to generate cash proceeds sufficient
to satisfy the tax withholding obligation

 

A-3

--------------------------------------------------------------------------------


 

and to remit the proceeds of such sale to the Company or the Subsidiary with
respect to which the withholding obligation arises.  Participant’s acceptance of
this Award constitutes Participant’s instruction and authorization to the
Company and such brokerage firm to complete the transactions described in this
Section 3.4(c), including the transactions described in the previous sentence,
as applicable.  The Company may refuse to issue any shares of Stock to
Participant until the foregoing tax withholding obligations are satisfied.

 

(d)           Participant is ultimately liable and responsible for all taxes
owed in connection with the Option, regardless of any action the Company or any
Subsidiary takes with respect to any tax withholding obligations that arise in
connection with the Option.  Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or exercise of the Option or the
subsequent sale of Stock.  The Company and the Subsidiaries do not commit and
are under no obligation to structure the Option to reduce or eliminate
Participant’s tax liability.

 

ARTICLE 4.

 

EXERCISE OF OPTION

 

4.1          Person Eligible to Exercise.  During the lifetime of Participant,
only Participant may exercise the Option or any portion thereof.  After the
death of Participant, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 3.3 hereof, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

 

4.2          Partial Exercise.  Subject to Section 5.2, any exercisable portion
of the Option or the entire Option, if then wholly exercisable, may be exercised
in whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.

 

4.3          Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company), during regular business hours, of all of the following prior to the
time when the Option or such portion thereof becomes unexercisable under
Section 3.3 hereof.

 

(a)           An exercise notice in a form specified by the Administrator,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Administrator;

 

(b)           The receipt by the Company of full payment for the shares of Stock
with respect to which the Option or portion thereof is exercised, in such form
of consideration permitted under Section 4.4 hereof that is acceptable to the
Administrator;

 

(c)           The payment of any applicable withholding tax in accordance with
Section 3.4;

 

(d)           Any other written representations or documents as may be required
in the Administrator’s sole discretion to effect compliance with Applicable Law;
and

 

(e)           In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 hereof by any person or persons other than Participant,
appropriate proof of the right of such person or persons to exercise the Option.

 

A-4

--------------------------------------------------------------------------------


 

Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

4.4          Method of Payment.  Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of Participant:

 

(a)           Cash or check;

 

(b)           Unless otherwise determined by the Administrator, surrender of
shares of Stock (including, without limitation, shares of Stock otherwise
issuable upon exercise of the Option) held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences
and having a Fair Market Value on the date of delivery equal to the aggregate
exercise price of the Option or exercised portion thereof;

 

(c)           Through the delivery of a notice that Participant has placed a
market sell order with a broker acceptable to the Company with respect to shares
of Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price; provided that payment of
such proceeds is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

 

(d)           Any other form of legal consideration acceptable to the
Administrator.

 

4.5          Conditions to Issuance of Stock.  The Company shall not be required
to issue or deliver any shares of Stock purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the following
conditions: (A) the admission of such shares of Stock to listing on all stock
exchanges on which such Stock is then listed, (B) the completion of any
registration or other qualification of such shares of Stock under any state or
federal law or under rulings or regulations of the Securities and Exchange
Commission or other governmental regulatory body, which the Administrator shall,
in its absolute discretion, deem necessary or advisable, (C) the obtaining of
any approval or other clearance from any state or federal governmental agency
which the Administrator shall, in its absolute discretion, determine to be
necessary or advisable, (D) the receipt by the Company of full payment for such
shares of Stock, which may be in one or more of the forms of consideration
permitted under Section 4.4 hereof, and (E) the receipt of full payment of any
applicable withholding tax in accordance with Section 3.4 by the Company or its
Subsidiary with respect to which the applicable withholding obligation arises.

 

4.6          Rights as Stockholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Stock purchasable upon
the exercise of any part of the Option unless and until certificates
representing such shares of Stock (which may be in book-entry form) will have
been issued and recorded on the records of the Company or its transfer agents or
registrars and delivered to Participant (including through electronic delivery
to a brokerage account).  No adjustment will be made for a dividend or other
right for which the record date is prior to the date of such issuance,
recordation and delivery, except as provided in Section 14.2 of the Plan. 
Except as otherwise provided herein, after such issuance, recordation and
delivery, Participant will have all the rights of a stockholder of the Company
with respect to such shares of Stock, including, without limitation, the right
to receipt of dividends and distributions on such shares.

 

A-5

--------------------------------------------------------------------------------


 

ARTICLE 5.

 

OTHER PROVISIONS

 

5.1          Administration.  The Administrator shall have the power to
interpret the Plan, the Grant Notice and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan, the
Grant Notice and this Agreement as are consistent therewith and to interpret,
amend or revoke any such rules.  All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons.  To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Plan, the Grant Notice or this Agreement.

 

5.2          Whole Shares.  The Option may only be exercised for whole shares of
Stock.

 

5.3          Option Not Transferable.  Subject to Section 4.1 hereof, the Option
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution, unless and until the shares of
Stock underlying the Option have been issued, and all restrictions applicable to
such shares of Stock have lapsed.  Neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

5.4          Adjustments.  The Administrator may accelerate the vesting of all
or a portion of the Option in such circumstances as it, in its sole discretion,
may determine.  In addition, upon the occurrence of certain events relating to
the Stock contemplated by Section 14.2 of the Plan (including, without
limitation, an extraordinary cash dividend on such Stock), the Administrator may
make such adjustments as the Administrator deems appropriate in the number of
shares of Stock subject to the Option, the exercise price of the Option and the
kind of securities that may be issued upon exercise of the Option. Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and the Plan,
including Section 12.2 of the Plan.

 

5.5          Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant (or, if Participant is then
deceased, to the person entitled to exercise the Option pursuant to Section 4.1)
at Participant’s last address reflected on the Company’s records.  By a notice
given pursuant to this Section 5.5, either party may hereafter designate a
different address for notices to be given to that party.  Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

5.6          Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

5.7          Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

A-6

--------------------------------------------------------------------------------


 

5.8          Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to Applicable
Law.  To the extent permitted by Applicable Law, the Plan and this Agreement
shall be deemed amended to the extent necessary to conform to Applicable Law.

 

5.9          Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Option in any material way without the
prior written consent of Participant.

 

5.10        Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in Section 5.3 and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

5.11        Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option, the Grant Notice and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

5.12        Not a Contract of Employment.  Nothing in this Agreement or in the
Plan shall confer upon Participant any right to continue to serve as an employee
or other service provider of the Company or any Subsidiary or shall interfere
with or restrict in any way the rights of the Company and its Subsidiaries,
which rights are hereby expressly reserved, to discharge or terminate the
services of Participant at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a Subsidiary and Participant.

 

5.13        Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

 

5.14        Section 409A.  This Award is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Administrator determines that
this Award (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are

 

A-7

--------------------------------------------------------------------------------


 

necessary or appropriate for this Award either to be exempt from the application
of Section 409A or to comply with the requirements of Section 409A.

 

5.15        Agreement Severable.  In the event that any provision of the Grant
Notice or this Agreement is held invalid or unenforceable, such provision will
be severable from, and such invalidity or unenforceability will not be construed
to have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

 

5.16        Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  Participant shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Option,
and rights no greater than the right to receive the Stock as a general unsecured
creditor with respect to options, as and when exercised pursuant to the terms
hereof.

 

5.17        Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

5.18        Broker-Assisted Sales.  In the event of any broker-assisted sale of
shares of Stock in connection with the payment of withholding taxes as provided
in Section 3.4(a)(v) or Section 3.4(c) or the payment of the exercise price as
provided in Section 4.4(c): (A) any shares of Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation or
exercise of the Option, as applicable, occurs or arises, or as soon thereafter
as practicable; (B) such shares of Stock may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (C) Participant will be responsible for all broker’s fees and other costs
of sale, and Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale; (D) to the
extent the proceeds of such sale exceed the applicable tax withholding
obligation or exercise price, the Company agrees to pay such excess in cash to
Participant as soon as reasonably practicable; (E) Participant acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation or exercise
price; and (F) in the event the proceeds of such sale are insufficient to
satisfy the applicable tax withholding obligation, Participant agrees to pay
immediately upon demand to the Company or its Subsidiary with respect to which
the withholding obligation arises, an amount sufficient to satisfy any remaining
portion of the Company’s or the applicable Subsidiary’s withholding obligation.

 

5.19        Incentive Stock Options.  Participant acknowledges that to the
extent the aggregate Fair Market Value of shares of Stock (determined as of the
time the option with respect to the shares is granted) with respect to which
Incentive Stock Options, including this Option (if applicable), are exercisable
for the first time by Participant during any calendar year exceeds $100,000 or
if for any other reason such Incentive Stock Options do not qualify or cease to
qualify for treatment as “incentive stock options” under Section 422 of the
Code, such Incentive Stock Options shall be treated as Non-Qualified Stock
Options.  Participant further acknowledges that the rule set forth in the
preceding sentence shall be applied by taking the Option and other stock options
into account in the order in which they were granted, as determined under
Section 422(d) of the Code and the Treasury Regulations thereunder.  Participant
also acknowledges that an Incentive Stock Option exercised more than three
(3) months after Participant’s Termination of Service, other than by reason of
death or disability, will be taxed as a Non-Qualified Stock Option.

 

A-8

--------------------------------------------------------------------------------


 

5.1          Notification of Disposition.  If this Option is designated as an
Incentive Stock Option, Participant shall give prompt written notice to the
Company of any disposition or other transfer of any shares of Stock acquired
under this Agreement if such disposition or transfer is made (a) within two
(2) years from the Grant Date or (b) within one (1) year after the transfer of
such shares of Stock to Participant.  Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.

 

*              *              *

 

A-9

--------------------------------------------------------------------------------